          Case 5:19-cv-06879-BLF Document 57-1 Filed 02/11/20 Page 1 of 3



 1 HUESTON HENNIGAN LLP
   John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
   Moez M. Kaba, State Bar No. 257456
 3 mkaba@hueston.com
   Yahor Fursevich, State Bar No. 300520
 4 yfursevich@hueston.com
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone:    (213) 788-4340
 6 Facsimile:    (888) 775-0898

 7
   Attorneys for Plaintiff
 8 Palantir Technologies Inc.

 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12
   PALANTIR TECHNOLOGIES INC., a                    Case No. 5:19-cv-06879-BLF
13 Delaware corporation,
                                                    DECLARATION OF YAHOR FURSEVICH
14                   Plaintiff,                     IN SUPPORT OF PALANTIR
                                                    TECHNOLOGIES INC.’S OPPOSITION TO
15             vs.                                  DEFENDANTS’ MOTION FOR AN ANTI-
                                                    SUIT INJUNCTION
16 MARC L. ABRAMOWITZ, in his individual
   capacity and as trustee of the MARC
17 ABRAMOWITZ CHARITABLE TRUST                      Date:        March 19, 2020
   NO. 2, KT4 PARTNERS LLC, a Delaware              Time:        9:00 a.m.
18 limited liability company, and DOES 1 through    Courtroom    3 (5th Floor)
   50, inclusive,                                   Judge:       Hon. Beth L. Freeman
19
                    Defendants.
20

21

22

23

24

25

26

27

28
                                                   -1-
                                     Case No. 5:19-cv-06879
       DECLARATION OF YAHOR FURSEVICH IN SUPPORT OF PALANTIR'S OPPOSITION TO DEFENDANTS'
                             MOTION FOR AN ANTI-SUIT INJUNCTION
     5705769
          Case 5:19-cv-06879-BLF Document 57-1 Filed 02/11/20 Page 2 of 3



 1                               DECLARATION OF YAHOR FURSEVICH

 2             I, Yahor Fursevich, hereby declare as follows:

 3             1.     I am an attorney at the law firm of Hueston Hennigan LLP, counsel of record for

 4 Palantir Technologies Inc. (“Palantir”) in the above-captioned matter. I make this declaration in

 5 support of Palantir’s Opposition to Defendants’ Motion for an Anti-Suit Injunction. Except as

 6 otherwise stated, the representations made in this declaration are based on my personal knowledge,

 7 and if called upon to do so, I could and would testify competently to the facts stated herein.

 8             2.     Attached hereto as Exhibit A is a true and correct copy of the May 21, 2019 Order

 9 Denying Defendants’ Motion for an Anti-Suit Injunction.

10             3.     Attached hereto as Exhibit B is a true and correct copy of Marc L. Abramowitz’s

11 Opposition to Palantir’s Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 Granting

12 Leave to Obtain Discovery for Use in Foreign Proceedings, filed September 7, 2018.

13             4.     Attached hereto as Exhibit C is a true and correct copy of Marc L. Abramowitz’s

14 Sur-Reply to Palantir’s Ex Parte Application for an Order Pursuant to 28 U.S.C. § 1782 Granting

15 Leave to Obtain Discovery for Use in Foreign Proceedings, filed September 28, 2018.

16             5.     Attached hereto as Exhibit D is a true and correct copy of Marc L. Abramowitz’s

17 Supplemental Brief in Opposition to Palantir’s Ex Parte Application for an Order Pursuant to 28

18 U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in Foreign Proceedings, filed October

19 18, 2019.

20             6.     Attached hereto as Exhibit E is a true and correct copy of the November 22, 2019

21 Order Granting 28 U.S.C. § 1782 Application.

22             7.     Attached hereto as Exhibit F is a true and correct copy of Marc L. Abramowitz’s

23 Notice of Motion and Motion for Relief from Nondispositive Pretrial Order of Magistrate Judge,

24 filed December 6, 2019.

25             8.     Attached hereto as Exhibit G is a true and correct copy of the December 17, 2019

26 Order Denying Marc L. Abramowitz’s Motion for Relief from Nondispositive Pretrial Order of

27 Magistrate Judge.

28
                                                       -2-
                                     Case No. 5:19-cv-06879
       DECLARATION OF YAHOR FURSEVICH IN SUPPORT OF PALANTIR'S OPPOSITION TO DEFENDANTS'
                             MOTION FOR AN ANTI-SUIT INJUNCTION
     5705769
          Case 5:19-cv-06879-BLF Document 57-1 Filed 02/11/20 Page 3 of 3



 1             9.    Attached hereto as Exhibit H is a true and correct copy of Defendants’

 2 Memorandum of Points and Authorities in Support of Their Motion for an Anti-Suit Injunction,

 3 filed November 5, 2018.

 4             10.   Attached hereto as Exhibit I is a true and correct copy of the October 28, 2019

 5 Letter from Jack P. DiCanio to Susan S. Miller, Court Executive Officer for the Sixth District

 6 Court of Appeal.

 7             11.   Attached hereto as Exhibit J is a true and correct copy of Defendants’ October 11,

 8 2016 Notice of Removal.

 9             12.   Attached hereto as Exhibit K is a true and correct copy of the Court’s March 9,

10 2017 Order Granting Motion to Remand.

11             I declare under penalty of perjury under the laws of the United States of America that the

12 foregoing is true and correct.

13             Executed on February 11, 2020 in Los Angeles, California.

14                                                  HUESTON HENNIGAN LLP

15

16                                                  By:
                                                          Yahor Fursevich
17                                                        Attorney for Plaintiff
                                                          PALANTIR TECHNOLOGIES INC.
18

19

20

21

22

23

24

25

26

27

28
                                                      -3-
                                     Case No. 5:19-cv-06879
       DECLARATION OF YAHOR FURSEVICH IN SUPPORT OF PALANTIR'S OPPOSITION TO DEFENDANTS'
                             MOTION FOR AN ANTI-SUIT INJUNCTION
     5705769
